DETAILED ACTION
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 does not state that it has been withdrawn.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘die’ is indefinite and appears to be a typographical error.

4.	Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘desired elongation’ is indefinite as the amount of elongation is unclear.

Claim Rejections – 35 USC § 102
5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


6.          Claims 1 – 6 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Cernohous et al (WO 2011/056791 A2). 
With regard to Claim 1, Cernohous et al disclose a film that is a barrier film having a first layer and a second layer, which is a stretch film because it is in an aerostat (paragraph 0010), and is therefore inflatable; the film comprises dispersed optically – enhancing elements (paragraph 0049); the first layer comprises  a polyolefin resin (polyolefin – based polymer; paragraph 0012) and the optically – enhancing elements comprise a dye (paragraph 0026) that is mechanochromic (paragraph 0040).
With regard to Claim 2, a mechanochromic dye that is dispersed within the first layer is therefore disclosed.
With regard to Claims 3 – 4, a mechanochromic dye that is dispersed within the second layer is therefore disclosed.
With regard to Claim 5, the polyolefin resin is LLDPE (paragraph 0022).
With regard to Claim 6, because first and second layer are disclosed, a second layer comprising polyolefin resin is also disclosed.
With regard to Claim 8, additional dyes are disclosed (paragraph 0034), therefore mechanochromic or non – mechanochromic.

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are 

8.       Claims 10 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cernohous et al (WO 2011/056791 A2). 
Cernohous et al disclose a film as discussed above. With regard to Claims 10 – 11, the amount of the mechanochromic dye in the film is 0.1 to 8 wt% (paragraph 0049). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 12, Cernohous et al define the term ‘mechanochromic’  to mean changing color when stimulated by compression or tension. It would have been obvious for one of ordinary skill in the art to provide for a dye that changes color during stretching, as stimulation during tension is disclosed. 

	
9.       Claims 7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cernohous et al (WO 2011/056791 A2) in view of Pucci et al (J Phys Chem B, 2006, 110, 3127 – 3134). 
Cernohous et al disclose a film as discussed above. With regard to Claim 7, Cernohous et al fail to disclose a dye that is bis (benzoxazolyl) stilbene. However, Pucci et al teach that the use of bis (benzoxazolyl) stilbene as an optical brightener in polymeric objects is well – known in the art (Introduction, fifth paragraph). It would have been obvious for one of ordinary skill in the art to provide for bis (benzoxazolyl) stilbene, as it is well known in the art as an optical brightener in polymeric objects as taught by Pucci et al.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782